Case: 0:18-cr-00019-DLB-EBA Doc #: 61 Filed: 10/15/19 Page: 1 of 11 - Page ID#: 207




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION
                                 ASHLAND

 CRIMINAL ACTION NO. 18-CR-00019-DLB

 UNITED STATES OF AMERICA                                           PLAINTIFF


 V.              RESPONSE TO DEFENDANT’S OBJECTIONS TO THE
                    REPORT AND RECOMMENDATION ON THE
                             MOTION TO SUPPRESS

 GARY KENDALL                                                      DEFENDANT

                                   * * * * *

        This Court should accept the Magistrate Judge’s Recommended Disposition (DE

 56) that Gary Kendall’s Motion to Suppress be denied because there was no violation of

 the Fourth Amendment. Kendall did not have a reasonable expectation of privacy in the

 image he uploaded to the chatroom of Chatstep, and, as the Magistrate concluded, the

 government did not expand the private search that had been conducted by the electronic

 service provider when it reviewed the image without a warrant. Finally, even if a

 warrant was required to view the Cybertip image, which the government denies, the good

 faith exception applies and the images that were obtained through the search warrant

 should not be suppressed.
Case: 0:18-cr-00019-DLB-EBA Doc #: 61 Filed: 10/15/19 Page: 2 of 11 - Page ID#: 208




        A. Kendall Did Not Have a Reasonable Expectation of Privacy in the Chat Room.

        A search only violates an individual’s Fourth Amendment rights if he has a

 legitimate expectation of privacy in the area searched. United States v. King, 227 F.3d

 732, 743 (6th Cir. 2000). In determining whether a legitimate expectation of privacy

 exists, the defendant must (1) demonstrate that he manifested a subjective expectation of

 privacy in the area searched, and (2) whether the individual’s expectation of privacy is

 one that society is prepared to recognize as objectively reasonable. Id.

        Contrary to Kendall’s suggestion to this Court, this case does not involve the

 government’s warrantless review of an email that Kendall or society could have

 reasonably expected would remain private despite the fact that it was sent or held by a

 third party service provider. Kendall’s Objections, p. 4. Rather, this case involves

 Kendall uploading an image into an Internet chat room where up to 50 anonymous users,

 some of whom could have been law enforcement or informants for law enforcement,

 could readily access the image.

        A person does not have a legitimate expectation of privacy in information he

 voluntarily turns over to third parties. Smith v. Maryland, 442 U.S. 735, 743-44 (1979).

 The Sixth Circuit has found that users of materials for publication or public posting lack

 an expectation of privacy. Guest v. Leis, 255 F.3d 325, 332 (6th Cir. 2001). A number of

 district courts considering the privacy of internet chatrooms have concluded that

 participants lack a reasonable expectation of privacy in the materials posted. United

 States v. Charbonneau, 979 F. Supp. 1177, 1184-85 (S.D. Ohio 1997) (noting that the

 defendant who shared child pornography in private chatrooms “could not have a

                                              2
Case: 0:18-cr-00019-DLB-EBA Doc #: 61 Filed: 10/15/19 Page: 3 of 11 - Page ID#: 209




 reasonable expectation of privacy in the chat rooms,” because “when Defendant engaged

 in chat room conversations, he ran the risk of speaking to an undercover agent.”); United

 States v. Bode, 2013 WL 4501303, at *16 (D. Maryland Aug. 21, 2013) (concluding that

 the defendant “had no reasonable expectation of privacy in messages he sent to public

 chat rooms”); Stiles v Balicki, 2012 WL 395451, at *10 (D.N.J. Feb. 7, 2012)

 (concluding that the petitioner failed to establish a reasonable expectation of privacy in

 chatroom conversations); United States v. Maxwell, 45 M.J. 406, 417 (C.A.A.F. 1996)

 (“Expectations of privacy in e-mail transmissions depend in large part on the type of e-

 mail involved and the intended recipient. Messages sent to the public at large in [a] ‘chat

 room’ ... lose any semblance of privacy.”); see also Com. v. Proetto, 2001 PA Super 95, ¶

 27, 771 A.2d 823, 831 (2001) (“Appellant could not have a reasonable expectation of

 privacy in his chat-room communications. When Appellant engaged in chat-room

 conversations, he did not know to whom he was speaking. Oftentimes individuals

 engaging in chat-room conversations pretend to be someone other than who they are.

 Appellant could not have a reasonable expectation of privacy in engaging in chat-room

 conversations.”). Even when a person attempts to limit access to his publicly posted

 material to only certain users, once those users have access to the files, he has no control

 over the manner in which they use those files, and thus has no objectively reasonable

 expectation of privacy. See United States v. Sawyer, 786 F.Supp.2d 1352, 1356 (S.D.

 Ohio 2011)(finding no objectively reasonable expectation of privacy in files that

 defendant shared over the internet using a closed peer-to-peer file sharing program where

 access to the material was limited to his “friends”).

                                               3
Case: 0:18-cr-00019-DLB-EBA Doc #: 61 Filed: 10/15/19 Page: 4 of 11 - Page ID#: 210




        It is undisputed that Kendall uploaded the image that generated the CyberTip into

 an Internet chat room on Chatstep. Chatstep was an online group chat room service. DE

 52, sealed Exhibit “B;” and attached Exhibit “1.” Chatstep allowed users to chat

 anonymously with no user registration or account creation. Id. In order to chat on the

 website, you simply logged onto www.chatstep.com, selected a room name, created a

 nickname, and joined the room. Exhibit “1.” In order for a user to send an image, the

 user could simply “drag and drop” the image into the text box. Id. While Chatstep had a

 feature that allowed users to create password accessible chatrooms, in all the chatrooms

 there was a “report an image” button that was visible under each image that was

 uploaded. Id. If a participant in a chat room clicked on the “report an image” button, the

 IP address of the sender of that image would be revealed. Id.

        Kendall could not have had a reasonable expectation of privacy in any image he

 uploaded into such a forum. Every time Kendall entered a chat room, he ran the risk that

 a law enforcement informant or agent could have been in the room posing as a person

 also interested in the illicit content that Kendall uploaded or attempted to upload. While

 the “report an image” button did not send a Cybertip to NCMEC or law enforcement or

 even the Chatstep developers, it did allow a user’s IP address to be discovered by other

 users. Exhibit “1.” An IP address is linked to a person’s computing device and can be

 traced by law enforcement to reveal a person’s identity. The mere existence of a “report

 an image” button under all the images that posted in the chat rooms should have alerted

 Kendall that he did not have a reasonable expectation of privacy in the material that he

 posted.

                                              4
Case: 0:18-cr-00019-DLB-EBA Doc #: 61 Filed: 10/15/19 Page: 5 of 11 - Page ID#: 211




        Furthermore, Chatstep’s terms of service put Kendall on notice that his

 expectation of privacy was lacking. Chatstep’s terms of service warned its users that it

 may preserve or disclose any information it believed was reasonably necessary to comply

 with a law, regulation, legal process, or governmental request; to protect the safety of any

 person; to address fraud, security or technical issues; or to protect Chatstep’s rights or

 property. Exhibit “2.” When Kendall voluntarily chose to use Chatstep’s services, he

 also agreed to be bound by Chatstep’s terms of service. Chatstep users were advised of

 the following:

               Your access to and use of the Service is conditioned on your
               acceptance of and compliance with these Terms. These
               Terms apply to all visitors, users and others who access or use
               the Service. By accessing or using the Service you agree to
               be bound by these Terms.

 Id.

 Kendall cannot demonstrate that any expectation of privacy he had on Chatstep was

 objectively reasonable because not only could anyone in the chat room “report” him, but

 the terms of service to which he agreed to be bound informed him that Chatstep itself

 could report him.

        On remand from the Tenth Circuit, the district court in Ackerman concluded that

 the defendant lacked a reasonable expectation of privacy in his AOL account because

 AOL’s terms of service had warned him not to engage in illicit activity on their site and

 when his account was terminated for the illicit content, he could not then claim a

 reasonable expectation of privacy when law enforcement looked at it later. See United


                                               5
Case: 0:18-cr-00019-DLB-EBA Doc #: 61 Filed: 10/15/19 Page: 6 of 11 - Page ID#: 212




 States v. Ackerman, 296 F. Supp. 3d 1267, 1272 (D. Kan. 2017)(hereinafter “Ackerman

 II”). Unlike AOL wherein users had to register and have accounts that could be

 terminated when they posted child pornography images, Chatstep users did not have

 accounts or registrations that the service could terminate until November 2017.

 However, before November 2017, Chatstep performed the functional equivalent of

 terminating a user’s account after detecting child pornography. As explained by the

 Chatstep developer, after child pornography was detected by Photo DNA in the image

 uploaded by a user, the user was sent an error pop-up notification that the image would

 not post into the room. Exhibit “1.” Chatstep also prevented any future postings from the

 user’s IP address. Id.

        Just like the defendant in Ackerman II, Kendall cannot claim a reasonable

 expectation of privacy in the child pornography image he uploaded to the chat room

 when law enforcement did not view the image until after (1) it had been uploaded for

 viewing by anonymous third parties in a room where users could “report an image,” (2)

 Kendall had accepted Chatstep’s terms of service which apprised him that Chatstep could

 disclose his material to law enforcement, and (3) per Chatstep’s protocol, after

 PhotoDNA detected child pornography in the image he uploaded, he should have

 received an error pop-up notification alerting him that his image could not post to the

 chatroom, and he would have been unable to upload additional images from that IP

 address.




                                              6
Case: 0:18-cr-00019-DLB-EBA Doc #: 61 Filed: 10/15/19 Page: 7 of 11 - Page ID#: 213




        B. The Private Search Was Not Expanded

        Assuming arguendo that this Court believes that Kendall had a reasonable

 expectation of privacy in the image he uploaded in the chat room, his Motion to Suppress

 should still be denied because the law enforcement officer’s review of the one image in the

 Cybertip was virtually certain to reveal what he had already been told by the electronic

 service provider about the image, i.e. that the image was child pornography.

        In his Objections to the Magistrate’s Recommendation, Kendall again misstates

 facts and misconstrues the law. First, Kendall continues to misstate how many images

 were involved in the Cybertip. Kendall’s Objections, p. 1. There was only one image on

 the Cybertip, not five. DE 52, Sealed Exhibit “A.” Second, contrary to Kendall’s

 argument, the images found as a result of the search warrant were not the same as the one

 image reported by the Cybertip. DE 52, Sealed Exhibit “C.” Third, Kendall’s internet

 provider did not report to NCMEC that they suspected images of child pornography had

 been uploaded by Kendall onto electronic devices owned by him. Kendall’s Objections,

 pp. 2-3. Chatstep, an electronic service provider that ran a chat room full of anonymous

 users, sent NCMEC the Cybertip because an image Kendall uploaded to its chat room

 service had been found to be child pornography. DE 52, Sealed Exhibit “A”, and Exhibit

 “1.”

        Fourth, despite Kendall’s continued fixation on NCMEC, whether NCMEC is a

 governmental entity or a private entity has nothing to do with the analysis here because

 NCMEC did not open the Cybertip image. DE 52, Sealed Exhibit “A.” Contrary to

 Kendall’s argument, the Magistrate did not premise his recommendation to deny the

                                             7
Case: 0:18-cr-00019-DLB-EBA Doc #: 61 Filed: 10/15/19 Page: 8 of 11 - Page ID#: 214




 Motion to Suppress on NCMEC’s status as a private entity. Kendall’s Objections, pp. 3-

 4.   Rather, the Magistrate correctly found that Kendall’s reliance on the discussion of

 NCMEC in United States v. Ackerman, 831 F.3d 1292 (10th Cir. 2016) was not supported

 by the facts of this case. DE 56, pp. 3-4

        Fifth, contrary to Kendall’s argument, KSP did not expand the private search in this

 case by getting a search warrant and finding additional images on devices seized during

 the execution of the warrant. Kendall’s Objections, p. 5. As the Magistrate recommended,

 the logic the Fifth Circuit recently employed in United States v. Reddick, 900 F.3d 636,

 639-40 (5th Cir. 2018) applies equally in this case and supports the determination that there

 was a private search conducted by Chatstep and it was not expanded by law enforcement.

 In Reddick, the Fifth Circuit found that when law enforcement viewed the file that had been

 found by Microsoft PhotoDNA through hash value matching, it “effectively learned

 nothing that it had not already learned from the private search.” Id. The Fifth Circuit

 determined that whatever expectation of privacy the defendant might have had in the hash

 values of his files had been frustrated by the private party prior to law enforcement’s

 review. Id.

        Similarly, by the time the law enforcement officer viewed the image Kendall had

 uploaded, any expectation of privacy Kendall had in the hash values of the image had been

 frustrated by Chatstep having sent it to Photo DNA Cloud Service for hash value matching.

 Chatstep, with its two employees, did not view or hash images of child pornography itself,

 but used Microsoft Photo DNA Cloud Service to search for child pornography images that

 its users uploaded in its chat rooms. DE 52, Sealed Exhibit D; Exhibit “1” and Exhibit “3.”

                                              8
Case: 0:18-cr-00019-DLB-EBA Doc #: 61 Filed: 10/15/19 Page: 9 of 11 - Page ID#: 215




 Chatstep would transmit any image that its users uploaded into its chat rooms to Microsoft

 Photo DNA Cloud Service where the image would be hashed and the hashes then compared

 against the Photo DNA Cloud Service hash datasets of known child sexual abuse imagery,

 i.e. child pornography. Exhibit “3.” When the image Kendall uploaded to Chatstep was

 found to have a hash value match to an image in the known datasets in the Photo DNA

 Cloud Service, Chatstep forwarded it to NCMEC with a notification that the image

 contained child pornography. Exhibits “1” and “3.”

        As the Magistrate correctly recognized, hash value matching is 99.99% reliable. The

 Fifth Circuit in Reddick, the Eighth Circuit in United States v. Cartier, 543 F.3d 442, 446

 (8th Cir. 2008), the Tenth Circuit in United States v. Ackerman, 831 F.3d 1292 (10th Cir.

 2016), and this Court in United States v. Miller, 2017 WL 2705963, *3 (E.D. KY June 23,

 2017), have all recognized the reliability of hash values and hash value matching to

 determine if an image is or is not contraband. An officer who comes into receipt of an

 image deemed to be child pornography through hash matching can be virtually certain the

 image will be child pornography when he views it. Accordingly, in this case, when the

 officer viewed the one image that had been matched to an image of known child

 pornography, he did not expand the private search, and could seek additional legal process

 and warrants to further his investigation.

        Finally, there were no electronic service providers acting as government agents in

 this case, and Kendall has not met his burden of proof to show otherwise. Exhibits “1” and

 “3.” Kendall did not even suggest that Chatstep was a government agent in his Motion to

 Suppress. Every court to address the status of electronic service providers in situations

                                              9
Case: 0:18-cr-00019-DLB-EBA Doc #: 61 Filed: 10/15/19 Page: 10 of 11 - Page ID#: 216




 wherein they voluntarily report child pornography to NCMEC has found them to be private

 actors. Miller, *3. There is nothing to otherwise distinguish the electronic service provider

 in this case as anything but a private actor. See Exhibit “1” and Exhibit “3.” Furthermore,

 this Court has already rejected Kendall’s theory that the statutory reporting requirements

 for child pornography transforms electronic service providers into government agents.

 Miller, *3.

        C. The Good Faith Exception to the Exclusionary Rule Applies

        Regardless of whether this Court finds that Kendall had a reasonable expectation of

 privacy in the image he uploaded to share with third parties in the chat room or the private

 search by the electronic service provider was expanded, the images found from the

 execution of the search warrant should not be suppressed. The good faith exception should

 apply, and the evidence from the warrant should be admissible. The Sixth Circuit has yet

 to decide a case with these particular facts, and it would be objectively reasonable for an

 officer who received a Cybertip with a single image from an electronic service provider

 using Photo DNA to believe that his review of the image the service provider deemed to

 be child pornography would not expand the private search, but that it would merely confirm

 what he had already been told, i.e. that the image was child pornography. Again, hash value

 matching is a reliable way to determine if an image is child pornography, and there was

 only one image in this case. As suggested by the Eighth Circuit in Cartier, an officer may

 simply rely on the hash value matching to establish probable cause for a warrant.

 Accordingly, the evidence gathered from the search warrant in this case should not be

 excluded.

                                              10
Case: 0:18-cr-00019-DLB-EBA Doc #: 61 Filed: 10/15/19 Page: 11 of 11 - Page ID#: 217




 CONCLUSION

        For the foregoing reasons and those previously stated in the Opposition to the

 Motion to Suppress, the United States requests that this Court deny Kendall’s Motion to

 Suppress.

                                                   Respectfully submitted,


                                                   ROBERT M. DUNCAN, JR.
                                                   UNITED STATES ATTORNEY

                                           By:     /s/ Emily K. Greenfield
                                                   Emily K. Greenfield
                                                   Assistant United States Attorney
                                                   260 West Vine Street, Suite 300
                                                   Lexington, KY 40507-1612
                                                   (859) 685-4811
                                                   Emily.Greenfield@usdoj.gov


                                CERTIFICATE OF SERVICE

        I hereby certify that on October 15, 2019, I electronically filed the foregoing with

 the clerk of the court by using the CM/ECF filing system, which will send an electronic

 notice to counsel of record.


                                                   /s/ Emily K. Greenfield
                                                   Assistant United States Attorney




                                              11
